Citation Nr: 1432872	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to June 1990, from February 1991 to May 1991, and from October 2001 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran later appeared before the undersigned in July 2013 and delivered sworn testimony via video conference hearing in Philadelphia, Pennsylvania.  In October 2010, the Veteran gave testimony at the RO before a local hearing officer.

Evidence pertinent to the matter on appeal was received subsequent to the January 2013 supplemental statement of the case.  The Veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The most probative, competent, and persuasive evidence demonstrates that low back disc disease was not present in service, manifested to a compensable degree within a year of discharge, or otherwise linked to active service.  

2.  A private physician has attributed at least some of the Veteran's low back pain as a residual of multiple lumbar punctures performed in January 1992 during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back degenerative disc disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for low back scarring, as a residual of lumbar punctures, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in October 2009 and April 2012, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA and private medical records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, it is clear from the Veteran's testimony that he understood the elements of establishing service connection for the claim in that he tried to establish how the condition had its onset during service.  The Veteran was assisted at the hearing by an accredited representative from The American Legion service organization.  The Veteran was asked questions to ascertain why he felt his condition was related to service.  The undersigned also informed the Veteran that the record would be held open for 30 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he has low back disability as a result of lumbar punctures performed during service in January 1992.

At his July 2013 Board hearing, the Veteran stated that during training in service in January 1992 he fainted and was rushed to an Air Force hospital.  He stated that he currently would wear a back brace and take pain medication every night.  While he was able to train and serve after the 1992 lumbar punctures, his condition had worsened after he got older.  He stated that he periodically sought treatment for his back pain from a private doctor and VA doctors between 1992 and his next period of service starting in October 2001.  The Veteran's treatment would consist primarily of warm compression and performing exercises.

The Veteran's active duty includes service from March 1990 to June 1990 and from February 1991 to May 1991.  The service treatment records for these two periods of service contain no complaints or findings related to any low back disability.  A January 1990 service enlistment examination report indicates that the Veteran's spine was clinically evaluated as normal.  While the Veteran indicated that he had been involved in an automobile accident in 1988 and 1989 that had caused back and neck pain, the Veteran specifically denied that he had recurrent back pain on the corresponding Medical History Report.  Based on the foregoing, the Board finds that the Veteran is presumed sound on entry into service in March 1990.  

Service treatment records indicate that in January 1992 the Veteran felt dizzy and fell and subsequently underwent multiple lumbar punctures as part of an effort to treat a viral illness and to rule out meningitis.  A February 1992 service treatment record noted that the Veteran had minimal tenderness from L3-L5, with an assessment of musculoskeletal tenderness.  A May 1992 AF Form 348, Line of Duty Determination, found that the Veteran's January 1992 injury was in the line of duty.

A July 1996 service treatment record noted that the Veteran complained of lower back pain for the prior three months.  The Veteran denied radiating pain to the lower extremities and straight leg raise testing was negative.  The assessment was recurrent low back pain.

There are no pertinent service treatment records related to the Veteran's period of active service from October 2001 to December 2001.

Private treatment records dated from February 2009 to August 2012 indicate that the Veteran complained of back pain and back spasms.  

At a May 2012 VA examination, the Veteran attributed his lower back pain to his 1992 lumbar punctures.  A May 2012 MRI revealed L5-S1 degenerative disc disease.  The May 2012 VA examiner stated that the Veteran's low back disc disease was not related to the 1992 service lumbar punctures.

In an April 2013 letter, the Veteran's private physician stated that the Veteran's chronic low back pain was "temporally related to the 1992 lumbar punctures."  

Medical records reveal that the Veteran has low back disc disease beginning in 2012.  However, as there is no evidence of low back disc disease demonstrated to a compensable degree within the first year of service discharge in December 2001, the presumption of service connection under 38 C.F.R. § 3.309(a) is not warranted.

The Veteran's service treatment records reveal that low back disc disease was not noted in service.  The post service private medical records do not show or contain any evidence suggesting a relationship between low back disc disease and the Veteran's service.  Significantly, no healthcare professional has provided an opinion suggesting that the Veteran's low back disc disease is related to his active service, and the May 2012 VA examiner has indicated that no such relationship exists.

The Board finds that the May 2012 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a supporting rationale that a reference to medical literature regarding the Veteran's particular circumstance.

As for continuity of symptomatology since service, the Board notes that no low back disc disease was noted during service, and the medical records clearly reveal that the Veteran's low back disc disease was not shown until years following service.

To the extent that he argues that the 1992 lumbar punctures caused his low back disc disease, the Board finds his statements are not competent evidence.  The Veteran has not claimed or shown that he has had the requisite medical training to provide opinions concerning the etiology of spinal disabilities.  His opinion in this regard is not competent evidence and is not favorable to his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for the low back disc disease.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While low back disc disease has not been linked to service, the Veteran has provided consistent and credible evidence that he has experienced non-radiating low back pain since the January 1992 multiple lumbar punctures, and such has been confirmed by his private physician.  While no specific orthopedic or neurological low back disability has been linked to the lumbar punctures, the Board finds that the record reflects the existence of some low back pain that has been identified by competent medical evidence as a residual of scarring from lumbar punctures performed in service.  As such, the Board finds that service connection for low back scarring (as a result of lumbar punctures) is warranted.

Parenthetically, the Board would like to point out that it is mindful of the fact that no specific scarring was recently noted in the lumbar area that was attributed to the lumbar punctures.  However, it is clear that these punctures were performed in service and that based on this fact, and the fact that the Veteran has related the existence of pain in the area of the punctures, the Board will give the Veteran the benefit of the doubt, and conclude that he has some residual scarring as a result of the lumbar punctures he received in January 1992.


ORDER

Service connection for low back degenerative disc disease is denied.

Service connection for low back scarring, as a residual of lumbar punctures, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


